Exhibit 10.6
 
 
Severance Agreement between Wellesley Bank and Ralph Letner
 


 
The purpose of this letter is to confirm the terms of your severance
compensation agreement with Wellesley Bank (the “Bank”). These terms supersede
any prior agreement with the Bank.
 
If you are dismissed without “cause” or dismissed or demoted within twelve (12)
months of the effective date of a “change in control,” as these terms are
defined in the Wellesley Bank Employee Severance Compensation Plan dated January
25, 2012 (the “Plan”), you will be entitled to twenty-four (24) months of base
salary.  In addition, the Bank will continue to pay the Bank’s share of health
insurance premiums in accordance with the Bank’s existing health insurance
plan.  The terms of your severance compensation shall be governed by and subject
to the terms of the Plan except to the extent of a conflict with this letter, in
which case this letter will control to the extent necessary to eliminate the
conflict.  A copy of the Plan is attached for you reference.
 
Prior to being entitled to receive any severance payments or paid health
insurance coverage and in consideration of the foregoing, you will be required
to sign the Bank’s standard severance release in which you agree to release the
Bank from any and all claims against the Bank to the extent permitted by law.
 
To confirm our agreement with the foregoing, please sign a copy of this letter
and return it to my attention.
 
Should you have any questions, please call me at your convenience.
 
Date: November 26, 2014
 
/s/ Thomas J Fontaine       President and CEO       Accepted:      
/s/ Ralph Letner
 

 